Jenkins, Justice,
concurring specially. When the opinion in this case was originally handed down, I agreed to the conclusion arrived at by Justice Atkinson, but stated in a special concurrence then filed that in my opinion, since the court was holding that the incumbent was not subject to ouster, for the reason that he held a right to the office, it ought to be stated just what this right was which the court was adjudicating to be valid. In a motion for rehearing by the appointee, as well as in the response thereto filed by the incumbent, it is urged that the tenure of the incumbent be defined. In view of the special concurrence now presented by Justice Bell, dealing with this phase of the case, I have withdrawn my former special concurrence, and present this in lieu thereof, in order that reference may be made to the cases cited by Justice Bell. In order to make my position clear on this point, some slight reference to the merits of the case as a whole seems necessary. As stated in my former special concurrence, the controlling question is whether or not a vacancy in the office of judge existed at the time the appointment by the Governor was made. If a vacancy existed, the appointment was valid. If a vacancy did not exist, an appointment was unauthorized. It seems necessarily to follow that the controlling question is therefore further limited to a determination of the question as to whether McFarland was judge at the time of his death. If he was, his death created a vacancy. If not, it could not do so. The purpose of the election which was held was not to create or declare a vacancy after January first, but to determine who, after that date, the occupant of the office would be. The people selected McFarland. He was judge-elect. Had he qualified and lived until January first, he would have been judge. Having done neither, but having died while Pittman was judge, the death of McFarland did not create a “vacancy,” but rendered the election altogether abortive, just as if no election had been held. In such a case, under the terms of the constitution, the incumbent would hold over, but only “until his successor is qualified.” It does not matter, so far as I can see, whether any such contingent additional tenure be designated *266as a part of his “term,” or whether such additional tenure be taken as separate from and in addition to the regular four-year term. In neither case could it be said that a vacancy existed. Under our decisions, a vacancy exists only when there is no one who is authorized to perform the duties of the office, as when the incumbent dies or resigns. Since the power of appointment rests wholly upon the existence of a vacancy, and since no vacancy existed, the appointment must fail. This has been fully and better stated in the majority opinion prepared by Justice Atkinson. The reason for this slight reference to the principle governing the judgment is to show that it is necessarily planted upon an adjudication by this court of the incumbent’s superior title to the office. Bach of the contestants claims under the provisions of the constitution.
In thus holding in favor of one of the contestants, would it be obiter to define just what it is that we have adjudicated to be his P As I see it, in planting the decision on the ground that Pittman can not be ousted by reason of his superior title to the office, it would be altogether proper, as a legitimate part of the ruling, to define just what the title is which we uphold. While it is true that the controlling question presented by the record is whether a vacancy existed, the answer to this question necessarily depends upon whether Pittman is still invested with a tenure. It would seem that the proper way to hold that he is so invested would be to say just what this tenure consists of. In doing so, the court would not be indulging in obiter dicta. If defining the incumbent’s present tenure meant merely to acquaint Ingram or somebody else with what his or their rights might be in a new and different proceeding under new and different facts, then and in such event to do so would be to render a judgment which under the Scotch laws was designated as <e declaratory.” That form of judgment or action, as is set forth in Southern Ry. Co. v. State, 116 Ga. 276 (2) (supra), is unknown to our jurisprudence. As T see it, however, Ingram is entitled to know what rules and the effect of such rules, as applied in this case, establish the tenure of the person whom he as the appointee seeks to oust. To so apply the law would constitute an integral part of the ruling made in’ this case, so as to constitute the law of this case. It would seem that the law and the ruling in this particular case is not fully laid *267down until something else is said other than that the incumbent is entitled to some vague and undetermined tenure, which in some undisclosed way operates to defeat the relator’s claim, but which the court refuses to express or define. The gist of the relator’s proceeding is that Pittman has no title or tenure in the office. Respondent defends by claiming title. The answer is, what title, if any title, the respondent has. It is true, as stated by Justice Bell in his special concurring opinion, that “it would be desirable to the parties in this ease, as well as to the public, to have a decision at this time that would quiet the title to this office and avoid further controversy.” This fact alone would not, however, be sufficient to authorize this court to meddle in' questions not presented by the record. My position is that the tenure of the incumbent is the one controlling question presented by the record. To my mind, whether the claim of the respondent is capable of being defined is the one and only difficult question presented in this case. Whether it can be defined throws powerful light on whether such right exists. A right which is too vague or uncertain to define is a right which does not exist. It follows that, in determing whether such a tenure does exist, it ought, as a part oil the ruling, to be defined.
My views upon the question that we are now dealing with were expressed in Stansall v. Columbian National Life Ins. Co., 27 Ga. App. 537, 543 (109 S. E. 297), in which the court said: “While we agree with counsel that a decision or ruling by this court such as shall constitute the ‘law of the case’ does not consist in the line of reasoning or arguments set forth in the opinion, we do think that it includes each and every applicable proposition of law actually applied to the facts or pleadings involved (Heidt v. Minor, 113 Cal. 385, 45 Pac. 700); and that a rule when thus announced, so far as it relates to the case in which it was rendered, is binding 'alike upon the trial court and the court rendering it, in all subsequent proceedings therein. As we understand it, not only the judgment rendered by the appellate court, but all applicable rules of law actually applied in the decision, become the law of the case. Continental Life Insurance Co. v. Houser, 111 Ind. 266, 268 (12 N. E. 479). While it is true that a judgment by an appellate court does not become the law of the case upon any proposition not expressly or impliedly applied by it in the decision, yet where *268a proposition of law is plainly stated and applied to its decision, the rule thus applied becomes the law of that particular case in all subsequent proceedings therein, and that to such an extent that the appellate court itself is powerless to depart therefrom.” Justice Bell in his special concurrence, assigning as a reason for not defining the tenure which the court has upheld, says: “The parties to this case are Pittman and Ingram, while if a new ease should ever arise the parties may be different. If and, when an election is held, any claim based thereon would make an entirely new and distinct case, and the parties thereto, whoever they may be, will be entitled to a decision upon the facts as then presented.” It would not seem that, because some other case between other and different parties might involve the question of Pittman’s tenure, this would afford a sound reason why the vital question of tenure between Pittman and Ingram as now presented can not and should not be adjudicated. A decision of the question would determine the “law of the case” only as between the present litigants. It would not be binding as the “law of the case” upon any other person in any other case. Any rule of law actually applied in this case would, as to other parties, have the same force and effect as any other’precedent established by this court. Every ruling in every case may thus affect the rights of future litigants, but this fact does not constitute a valid reason for declining to fully decide every case as and when presented.
It is my opinion that this court not only can but should define the incumbent’s tenure, which it has upheld against the claim of the relator Ingram, by expressly saying when, under this decision, an election by the people to fill the office can be held, whether in June, 1937, in November, 1938, in June, 1939, or in November, 1940.